  Case 19-27857        Doc 19     Filed 10/25/19 Entered 10/25/19 12:02:16             Desc Main
                                    Document     Page 1 of 4




Dated: October 25, 2019
The following is ORDERED:


                                                     ________________________________________
                                                                   Jennie D. Latta
                                                        UNITED STATES BANKRUPTCY JUDGE


____________________________________________________________




                           UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF TENNESSEE
                                   WESTERN DIVISION

______________________________________________________________________________

In Re:

LINDA M. WELCH,                                               Case No. 19-27857 JDL

Debtor in Chapter 13


   CONSENT ORDER CONDITIONALLY TERMINATING AUTOMATIC STAYS AS TO
          HAPPY RENTAL REAL ESTATE, LLC AND AMENDING PLAN

         This matter came to be heard upon an agreement between Debtor and Happy Rental Real

Estate, LLC (“Happy Rental”), by and through their respective attorneys, and upon the entire

case record as a whole, from all of which, it satisfactorily appears to the Court that the parties

have agreed and that a Consent Order accordingly be entered as to the following particulars:
     Case 19-27857     Doc 19     Filed 10/25/19 Entered 10/25/19 12:02:16            Desc Main
                                    Document     Page 2 of 4


         IT IS, THEREFORE, ORDERED, ADJUDGED, AND DECREED BY THE COURT

AND AGREED TO BETWEEN THE PARTIES AS FOLLOWS:


1.       The automatic stay, and any potential co-debtor stay, as to Happy Rental, be and the same

are hereby conditionally terminated.


2.       The Lease previously entered into between the parties as to the real property located at

3605 Suzzanne Drive, Memphis, TN 38127 be and the same is hereby assumed by Debtor.


3.       Debtor’s Chapter 13 Plan be and the same is hereby modified and amended to treat

Happy Rental’s claim in the amount of $1,549.00 (past due rent and fees in the amount of

$1,309.00 plus attorney’s fees in 240.00) as a Class I claim to be paid to Happy Rental, at a

monthly rate, in an amount to be determined by the standing Chapter 13 Trustee; payments are to

be made by the Chapter 13 Trustee directly to Happy Rental at the following address: Happy

Rental, 1138 Germantown Parkway, Suite 101-318, Cordova, TN 38016; this amount is inclusive

of pre-petition unpaid rent and fees in the amount of $1,309.00 and post-petition attorney’s fees

in the amount of $240.00.

4.       The Chapter 13 Trustee is hereby authorized and directed to take such actions as are

necessary to implement the provisions of this Consent Order, and payments shall be modified as

necessary.

5.       In the event that any future, regular, ongoing, monthly lease payment, to be paid directly

by Debtor to Happy Rental is late, beginning with the November 2019 payment (rent payments

are due on or before the 5th day of each month), pursuant to the terms of the above-mentioned

Lease, the automatic stay as to Happy Rental is hereby automatically modified without further
     Case 19-27857     Doc 19       Filed 10/25/19 Entered 10/25/19 12:02:16            Desc Main
                                      Document     Page 3 of 4


need of Order, Notice, pleading, or court appearance, such that Happy Rental might pursue

possession of said premises as to Debtor or any possible co-debtors in a state court action.

6.       This Consent Order is a final Order between Debtor and Happy Rental, or any successor

to Happy Rental, regarding the subject real property, such that no future filing of any bankruptcy

action by Debtor under any Chapter of the Bankruptcy Code shall affect Happy Rental, or its

successor in interest, if any, regarding its seeking possession of the real property pursuant to state

law. Also, if Debtor’s case is hereby dismissed or converted to any other Chapter under the

Bankruptcy Code, this Consent Order shall also modify the automatic stay of that case

immediately upon filing any new case or upon the conversion of this case, such that Happy

Rental, or its successor in interest, if any, is entitled to proceed, according to this Consent Order,

to obtain said judgment regarding possession of the real property in question pursuant to

Tennessee State law without regard to any automatic stay which might otherwise be in effect

upon such refiling or upon such conversion without this Consent Order.

7.       Should any post-petition debt arise during the course of the bankruptcy, such post-

petition shall not be discharged.



APPROVED FOR ENTRY AND AGREED TO BY:

/s/ R. Alan Pritchard________
R. ALAN PRITCHARD (14450)
Attorney for Plaintiff
Law Office of Alan Pritchard, PLLC
5384 Poplar Avenue, Suite 333
Memphis, Tennessee 38119
(901) 249-8748
contact@alanpritchardlaw.com
 Case 19-27857       Doc 19     Filed 10/25/19 Entered 10/25/19 12:02:16   Desc Main
                                  Document     Page 4 of 4


/s/ Gene Bell_________
Gene Bell
Attorney for Debtor
2600 Poplar Avenue, Suite 210
Memphis, TN 38112
901-458-1133
Bell7@bellsouth.net



/s/ Sylvia F. Brown
____________________________________
Sylvia F. Brown
Chapter 13 Trustee
200 Jefferson Avenue, Suite 1113
Memphis, TN 38103
901-576-1313


DIRECTIONS FOR SERVICE:

Debtor
Debtor’s Attorney
Chapter 13 Trustee
R. Alan Pritchard
